Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-13-00164-CR

                                       Jerry VILLARREAL,
                                              Appellant

                                                v.
                                            The State of
                                       The STATE of Texas,
                                             Appellee

                    From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR5560
                             Honorable Dick Alcala, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: May 15, 2013

DISMISSED

           Pursuant to a plea bargain agreement, appellant pled nolo contendere to continuous

violence against family.      The trial court imposed sentence and signed a certification of

defendant’s right to appeal stating that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After appellant filed his notice of appeal, the

court clerk sent a copy of the certification to this court. See TEX. R. APP. P. 25.2(e).

           The clerk’s record contains a written plea bargain agreement, and the punishment

assessed did not exceed the punishment recommended by the State and agreed to by the
                                                                                         04-13-00164-CR


appellant; therefore, the trial court’s certification accurately reflects that appellant’s case is a plea

bargain case and he does not have a right of appeal. See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d)

provides, “The appeal must be dismissed if a certification that shows the defendant has the right

of appeal has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d).

Accordingly, on March 25, 2013, this court issued an order stating this appeal would be

dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows

appellant has the right of appeal was made part of the appellate record. See Daniels v. State,110

S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1. No amended

trial court certification has been filed; therefore, this appeal is dismissed.


                                                        PER CURIAM


Do not publish




                                                  -2-